*536Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 13, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in removing the defendant from the courtroom for a relatively brief portion of the trial after an angry outburst. He repeatedly requested to leave the courtroom, and unequivocally told the court that if he remained he would not comply with its directions (see People v Parker, 57 NY2d 136, 141 [1982]; People v Johnson, 37 NY2d 778 [1975]). Furthermore, the Supreme Court properly declined defense counsel’s request for an additional CPL 730.30 (1) competency examination of the defendant after this outburst (see People v Farhn, 300 AD2d 599 [2002]; People v Bannister, 284 AD2d 404 [2001]). Two psychiatrists found the defendant fit to proceed prior to trial, and the Supreme Court had observed that the defendant fully understood the proceedings and was able to communicate with counsel (see People v Tortorici, 92 NY2d 757, 766, 768 [1999], cert denied 528 US 834 [1999]; People v Savona, 176 AD2d 362 [1991]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.